AO 455 (Rev. 01/09) Waiver of an Indictment


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                              Eastern District of North Carolina

                  United States of America                    )
                             v.                               )       Case No. 5:19-CR-178-1H
                                                              )
                    CHARLES NEWMAN                            )
                             Defendant                        )

                                              WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:         06/06/2019
        -~~~~~-


                                                                                       Defendant's signature




                                                                       KIMBERLY A. SWANK. US MAGISTRATE JUDGE
                                                                                   Judge 'sprinted name and title




                       Case 5:19-cr-00178-H Document 18 Filed 06/06/19 Page 1 of 1
